In a foreclosure action, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County (Leone, J.), dated May 10, 1993, as denied the branch of its motion which was for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to establish its entitlement to summary judgment (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). In any event, the plaintiff’s motion was made before any discovery was conducted, and many of the essential issues of fact in this case are solely within the knowledge of the plaintiff. Hence, summary judgment is not warranted (see, Lewis v Agency Rent-A-Car, 168 AD2d 435).
We find no merit to the plaintiff’s remaining contentions. Sullivan, J. P., Balletta, Rosenblatt and Florio, JJ., concur.